Citation Nr: 0115971	
Decision Date: 06/11/01    Archive Date: 06/18/01	

DOCKET NO.  96-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability evaluation on the basis of 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to the benefit sought on appeal.  In 
October 1998, the Board remanded this case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran under 
both the new and old criteria in the development of all facts 
pertinent to this claim.  In addition, all available, 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran is service connected for a left ankle 
disability with traumatic arthritis, currently evaluated as 
40 percent disabling; arthritis of the right knee with a 
possible anterior cruciate ligament injury, currently 
evaluated as 30 percent disabling; synovitis of the right 
ankle, currently evaluated as 10 percent disabling; and a 
voice change with intermittent laryngitis as residuals of 
pneumonitis, currently evaluated as 10 percent disabling.

3.  The veteran's service-connected disabilities, in 
themselves, are shown to be of such severity as to preclude 
him from following a substantial gainful occupation 
concurrent with his education and work experience.



CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.341, 4.1, 4.2, 
4.10, 4.16 and 4.40 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a medical report dated February 1952, the veteran was 
found to have left ankle tenderness, edema, pain, and 
limitation of motion.  A December 1964 medical report 
indicates that the veteran had undergone a left ankle 
arthrotomy in July 1959 and that the ankle appeared to heal 
normally.  In a VA hospitalization in July and August 1969, 
the veteran underwent arthrodesis of the left ankle joint 
because of post-traumatic arthritis.  Subtalar fusion of the 
veteran's left ankle was performed during a period of VA 
hospitalization from April to June 1970.  

In a VA examination held in March 1971, the veteran was found 
to have a marked limp, fusion of the left ankle, prominence 
of the left fifth lumbar spinous process, relative immobility 
of the lower lumbar segments, and considerable lumbar 
lordosis.  An X-ray examination of the lumbar spine revealed 
slight hypertrophic changes and an acute lumbosacral angle.  
Spondylolisthesis of L5 with degenerative disease of the 
intervertebral disc at L4-5 and L5-S1, exogenous obesity, and 
the fusion of the left ankle with continuing symptoms were 
reported.  Private medical records in the 1970's indicate 
treatment for a severe back disability with some left ankle 
complaints.  

In an October 1987 VA orthopedic examination, the veteran 
complained of multiple orthopedic problems, including left 
ankle pain.  On physical examination, it was observed that 
the veteran could not toe walk because of the left ankle and 
poor balance.  He was able to heel walk.  The left ankle was 
not tender.  There was absence of left ankle motion, which 
suggested a solid fusion above and below the talus.  At the 
veteran's request, an X-ray study was not performed at that 
time.  The left ankle diagnosis indicated arthrodesis above 
and below the talus with chronic pain of uncertain etiology.  
The examiner also noted that the veteran had low back 
symptoms that were probably due to muscular strain and that 
the veteran had orthopedic problems involving the right foot, 
ankle, and lower leg.

In October 1989, the Board denied entitlement to service 
connection for a back disability on a secondary basis.  The 
issue of entitlement to service connection for a back 
disability is not before the Board at this time.  

In December 1990, the Board remanded the claim of entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for pneumonia as a result of treatment at a VA facility in 
March and April 1988.  Additional development was performed.  
As a result of this development, the veteran was awarded 
compensation benefits for a voice change and intermittent 
laryngitis, and a 10 percent disability evaluation was 
assigned.  

Outpatient treatment records obtained by the RO indicate 
sporadic treatment of the veteran's service-connected 
disabilities.  A series of nonservice-connected disorders are 
also indicated.  

In a January 1995 VA examination, it was noted that the 
veteran's right ankle became symptomatic soon after the left 
ankle fracture because of the increased stress place upon it 
due to his left ankle condition.  The veteran had pain in the 
right ankle precipitated by standing and walking.  Subjective 
complaints included pain and swelling of the left ankle, 
muscle spasms of the left calf, pain and limitation of motion 
of the right ankle, and giving way of the right knee.  

Objective evaluation indicated a swelling deformity on the 
medial and lateral aspects of the left ankle.  The left ankle 
was generally enlarged as opposed to the right.  The veteran 
walked with a marked limp due to the left ankle fusion.  
Range of motion was nonexistent and there was no ankle motion 
because of the fusion.  With regard to the right ankle, there 
was no swelling or deformity.  The range of motion shows 
plantar flexion to 40 degrees, dorsiflexion to 10 degrees, 
inversion to 20 degrees, and eversion to 20 degrees.  Testing 
for inversion and eversion instability was negative in the 
right ankle.  There was no swelling or deformity of the right 
knee found.  While the veteran could not do deep knee bends 
with the right knee or do a duck walk (as this was too 
painful), no objective evidence of a right knee disability 
was indicated.  X-ray studies of the right knee did reveal 
traumatic arthritis with possible medial meniscal damage and 
possible patellofemoral syndrome secondary to the stress due 
to the left ankle condition.  

Additional outpatient treatment records were obtained by the 
RO.  Significantly, little reference is made to the veteran's 
service-connected disabilities.  Instead, treatment is noted 
for a series of nonservice-connected disorders.  These 
disorders include difficulty with the shoulder and back.  

In a March 1996 VA examination, the veteran stated that he 
had not worked since 1969.  The veteran's medical history was 
noted.  Subjective complaints at that time regarding the 
right ankle included no crepitus but occasional swelling and 
pain with walking and standing.  Complaints of pain in the 
left ankle on a daily basis were noted.  The veteran 
indicated that he had no movement in that joint.  Swelling on 
occasion was noted.  The veteran stated that he could walk 
approximately 150 yards before the pain in his ankle 
exacerbates.  He could stand for only a couple of minutes at 
a time before the pain became severe.  He is not awakened 
with pain during the night.  It was noted the veteran had to 
use larger shoes over the years.  It was also indicated that 
the veteran could no longer perform his usual recreational 
activities, such as fishing.  

Objective evaluation indicated that the veteran was well 
developed, well nourished, alert, cooperative, and in no 
acute distress.  Examination of the ankle revealed a well-
healed surgical scar over the medial aspect of the joint 
consistent with his prior history of surgeries.  There was no 
pain to palpation of the joint.  Examination of the right 
ankle revealed synovial thickening both medially and 
laterally.  There was tenderness to palpation along the 
medial joint.  Range of motion was from zero degrees 
dorsiflexion to 35 degrees plantar flexion.  Examination of 
the right knee revealed no evidence of gross deformity.  
Synovia thickening was present.  There was no tenderness in 
the medial joint line.  Range of motion in the knee was from 
0 to 130 degrees.  No lateral, collateral, or mediolateral 
ligament laxity was identified.  A positive drawer sign was 
reported.  This was found to be quite significant.  There was 
no quadriceps atrophy.  

The examiner diagnosed the veteran with a history of 
degenerative joint disease in the left ankle with a history 
of fracture and subsequent surgical debridements and chronic 
pain and deformity with synovitis.  Synovitis of the right 
ankle with loss of range of motion was also reported.  A 
probable anterior cruciate ligament injury with degenerative 
joint disease of the right knee was also reported.

In a March 1996 rating determination, the veteran's left 
ankle disability with traumatic arthritis was increased from 
30 percent to 40 percent disabling.  Arthritis of the right 
knee with a probable anterior cruciate ligament injury was 
also increased from 20 percent to 30 percent disabling.  
Synovitis of the right ankle was found to be 10 percent 
disabling.  The veteran continues to receive a 10 percent 
evaluation for voice change and intermittent laryngitis as 
residuals of pneumonitis.  However, treatment records fail to 
indicate treatment or symptoms associated with this disorder.

In his May 1996 substantive appeal, the veteran stated that 
he had not worked since March 1969.  The veteran noted 
problems with his feet since October 1942.  The veteran cited 
the March 1996 VA examination in support of his claim.  

In support of his claim, the veteran has recently submitted 
an October 1966 medical treatment report from a private 
physician.  It was noted within this report that the veteran 
had severe traumatic arthritis of the left ankle with loose 
bodies in the ankle.  It was also noted at that time that the 
length of time that the veteran would be out of work was 
"possibly 3 to 6 months or even a year."  It was noted that 
if the veteran received no treatment he would still be 
moderately disabled due to his feet and maybe unable to work.

At a hearing held before the undersigned in June 1998, the 
veteran indicated that he worked in a full-time job 
approximately four years ago.  The veteran appears to note 
that he worked as a carpenter, building a little shack in his 
yard.  It was stated that it took him two months to do a one-
week job.  The veteran otherwise has indicated in many 
statements that he has not worked in many years and the Board 
does not dispute this fact.

The veteran testified that he has difficulties walking and an 
inability to carry anything.  It was noted that the veteran's 
education had trained him to become a carpenter or auto 
mechanic.  He stated that he had no other type of specialty 
training other than carpentry and mechanics.  He has a 
12th grade education.  It was also reported that the veteran 
had been on Social Security disability benefits for 
approximately 20 years.  The veteran noted pain in his whole 
leg from one end to the other. 

In October 1998, the Board remanded this case to the RO for 
additional development.  In November 1998, the RO, at the 
request of the Board, requested Social Security 
Administration (SSA) records.  These records were obtained in 
June 1999. 

In December 1998, the veteran indicated that he last worked 
in a gas station in 1968 and has not been able to work since.  
The veteran stated that all of his past and current medical 
treatment was with the VA Medical Centers (VMAC) in Oregon.  
It was indicated by the veteran that he might have to have 
additional surgery performed on his left ankle due to the 
fusion breaking apart.  

In a January 1999 VA examination, it was noted that the 
veteran has been seen for various lower extremity problems.  
It was reported that both shoulders were painful.  Both 
thighs also had some discomfort with activity.  Knee pain was 
rather bothersome on the right and was moderate on the left.  
There was some collapsing of the left lower extremity at 
times, probably related to his ankle problems.  There was no 
locking of either knee.  The left lower leg has been painful 
for about 10 years.  There is no numbness at either lower 
leg.  The ankles do not have pain.  The left ankle had been 
fused and feels "okay" except for loss of motion.  The 
veteran referred to pain in his right foot as being at the 
ankle, but on careful questioning the pain was at the foot 
only.  The veteran has subjective symptoms of weakness which 
were generalized and about equal all over.  He fatigues 
easily.  Some impairment of coordination of both feet was 
also noted.  Flare-ups with activity bother his feet, 
followed by his thigh and knee.  This happens on a daily 
basis with even moderate activity.  Symptoms improve with 
rest in about 20 minutes.  

The veteran indicated that his most bothersome health problem 
in the last three months was pain at both shoulders.  The 
second worst problem was pain in the left lower leg.  The 
third worst problem was his pain at the right forefoot.  

Within the objective evaluation, it was reported that muscle 
conditioning was average.  There was some limping with both 
legs.  Vein donation scars were well healed at the right 
lower extremity.  The veteran was able to rise on the toes 
and heels.  He can stand on the medial and lateral borders of 
both feet, but he was severely impaired on the left by loss 
of motion.  He was able to flex forward and reach to his 
feet.  With regard to his knee, it was noted that pain with 
movement was moderate on the right and mild on the left.  
There was no increase in joint fluid at either knee.  
Patellar pain and crepitus are rather bothersome on the right 
and moderate on the left.  Joint lines were tender at both 
knees, much worse on the right.  The ligaments were normal at 
the right knee.  The left knee had a moderate laxity of the 
anterior cruciate ligament.  Right knee pain was mostly at 
the patella. Ankle tenderness was moderate on the right and 
mild on the left.  There was no swelling on the ankles 
reported.  The left ankle had a well-healed surgical scar 
medially as well as a lateral scar.  The right heel was 
nontender.  Arch development was average and equal.  The left 
foot was noted to have some tenderness dorsally at the 
midfoot.  The left foot had a moderate edema.  

The veteran referred to ankle pain, but on careful 
questioning it was noted that this was predominantly at the 
MP joint of the right foot.  Left ankle and foot pain was 
"rather generalized and is not very bothersome."  X-ray 
studies revealed degenerative joint disease at the knee 
joint.  Right shoulder difficulties were also noted.

The examiner's assessment noted chronic right knee pain 
(which was diagnosed as chronic synovitis) with degenerative 
arthritis and symptomatic patella chondromalacia.  The 
anterior cruciate ligament was found to be "okay."  
Previous reports of abnormality in this ligament were 
indicated to probably mean to describe the left knee, which 
does have some laxity of that ligament.  It was noted that 
the right ankle did not have "any symptoms and is normal to 
examination."  The left ankle was noted to be well healed 
with essentially no symptoms.  A severe loss of motion, which 
was diagnosed as arthrodesis, was reported.  Pain at the arch 
of the midfoot was mostly on the left.  This was diagnosed as 
chronic synovitis with probable degenerative arthritis.  It 
is noted that knee, ankle, and foot symptoms were probably 
seen to worsen by chronic tension and/or depression.  

The examiner stated that he had reviewed the veteran's claims 
folder and the instructions of the Board's October 1998 
remand.  The veteran's subjective complaints were listed.  
The examiner stated that he was asked to comment on the 
veteran's ability to work.  It was noted that the veteran had 
worked as a mechanic and that various lower extremity 
symptoms would make this work difficult, including the 
symptoms at both feet.  Orthopedically speaking, the examiner 
stated that he is limited to work that was quite light.  The 
work needed to be predominantly in a sitting position.  It 
was noted that the veteran needs to be able to change 
positions occasionally as needed for comfort.  

In a March 1999 social and industrial survey, the veteran 
noted that the recent VA examination had "checked 
everything."  It was indicated that he loses strength in his 
left calf and he frequently falls.  The veteran contended 
that this condition was getting much worse over the past 4 to 
6 years.  He also indicated treatment at a VAMC several years 
ago.  The social and industrial evaluator stated, in 
pertinent part:  

The veteran's debilitating condition in 
his ankles, knees, and back no doubt 
contribute to his inability to work.  The 
reality is that his age is no doubt a 
contributing factor to his inability to 
work.  Also, he admits having a poor 
memory and also realizes that he will 
need some assistance in the next few 
years.  He seems to be able to get around 
quite well, although he does have trouble 
remembering certain names and dates.  I 
would see the veteran as being 
unemployable at this time and I 
recommended to him that he continue his 
treatment here at the VA.  

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Based on a review of the evidence retrieved by the RO in the 
development of this case over several years, the Board is 
satisfied that the VA has fulfilled its duty to assist the 
veteran in the development of all facts pertinent to the 
claim.  The veteran has undergone complete and thorough 
examinations and the RO has made every effort to locate 
pertinent documents specified by the veteran, including 
pertinent records by the SSA.  The veteran has recently 
indicated that he has not sought treatment with the VAMC in 
some time.  This is significant, in that he has also 
indicated that the only treatment he has received is at the 
VAMC.  
The Board has reviewed the claims file in detail and finds no 
information pertinent to the veteran's claim that could be 
obtained by the VA at this time that would be pertinent to 
the evaluation of the veteran's current disabilities. 

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the veteran has been effectively notified of the 
evidence required to substantiate his claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO and the Board.  He and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate this claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is satisfied.  Accordingly, the Board finds that a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (2000).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the United States 
Court of Appeals for Veterans Claims (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need for discussion whether the 
standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The Board is 
bound in its decision by the regulations, the Secretary's 
instructions and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Consequently, the Board may not consider the effects of the 
back disability, bilateral shoulder disorder, the veteran's 
age, or any other nonservice-connected disabilities on his 
ability to function and use these disabilities as a basis to 
determine that the veteran in entitled to total rating.  The 
Board clearly understands that there is evidence of record 
showing that the veteran is unemployable.   However, the 
critical question is whether he cannot work due to his 
service-connected disabilities. 

The veteran contends that he is entitled to a total rating 
based on individual unemployability because his service-
connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment.  Pertinent 
regulations provide that total disability ratings may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
if there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2000).  

A review of the record reveals that in this case, the rating 
for the left ankle disability is at 40 percent, and there are 
other service-connected disabilities to bring the combined 
rating to 70 percent.  Therefore, the percentage requirements 
set forth in 38 C.F.R. § 4.16(a) have been met.  What remains 
to be determined in this case is whether the veteran's 
service-connected disabilities render him unemployable 
without regard to advancing age or the effects of nonservice-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The veteran has been receiving SSA benefits for many years.  
The Court has held that, although a SSA decision with regard 
to unemployability is not controlling purposes of VA 
adjudications, the decision is "pertinent" to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  Martin v. Brown, 4 Vet. App. 
136, 134 (1993).  See also Brown v. Brown, 4 Vet. App. 307 
(1993) (when another body has determined a veteran is 
unemployable, that determination must be fully addressed, 
without speculation on employability, or the claim must be 
allowed or further development contemplated).  As noted by 
the Court in Collier v. Derwinski, 1 Vet. App. 413 (1991), 
there are significant similarities between the SSA Act and 
the laws and regulations to VA benefits. 

Within the records that SSA utilized to grant disability 
benefits to the veteran, one record indicates that the 
veteran's "persistent pain with weight-bearing on the left 
lower extremity is the major limit to his work activity."  In 
a January 1971 evaluation, the examining doctor stated that 
the veteran was "unable to work because of continued 
complaints, particularly with relation to his left foot and 
ankle."  The doctor further stated that he was not impressed 
with the veteran's claimed back problems, but with his foot 
condition, "he can't work."  Light to light-medium work was 
also considered before coming to the conclusion that the 
veteran was unemployable.    

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
a total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran was 
afforded recent VA examination/social and industrial survey.  
Critical in the Board's decision in this case are VA medical 
opinions of record related to the veteran's ability or 
inability to maintain gainful employment due to his service-
connected disabilities.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Specifically, the VA examiner was provided the opportunity to 
not only examine the veteran but also to review the claims 
file and provide an opinion as to the effect of service-
connected disabilities alone on the veteran's ability to 
perform substantially gainful employment.  The VA examiner 
came to the conclusions that the veteran was limited to work 
that was quite light and the work needed to be predominantly 
in a sitting position.  Similar to the SSA examiner, the VA 
examiner also noted the veteran's past work record, which the 
Board observes did not involve light, sedentary work.  It is 
noted that the VA social worker who conducted the social and 
industrial survey concluded that the veteran was 
unemployable, though all disabilities along with the 
veteran's age were considered. 

The Board has taken into consideration the veteran's work 
experience and education.  The Board recognizes that this is 
a unique situation in that the veteran's occupational 
experience and education are quite limited.  In reviewing 
this case as a whole, the Board must find that the evidence 
is in approximate equipoise as to whether the veteran is able 
to work in spite of impairment from service-connected 
disabilities.     

The veteran is currently receiving a 70 percent combined 
disability evaluation with a bilateral factor of 6.2 % added.  
Such a disability evaluation, by definition, would cause 
severe difficulties.  The past medical examiner for SSA 
concluded that the effects of the veteran's left lower 
extremity were sufficient to produce unemployability and that 
alone rendered the veteran unable to work.  Recent medical 
evidence also confirms those same findings, and the VA 
examiner concluded that while certain light work might be 
feasible, the Board notes that the veteran's education and 
experience would seem to preclude the veteran from pursuing 
and maintaining such employment.  In this case, based on the 
medical evidence cite above, the Board finds that the 
veteran's service-connected disabilities do cause his 
unemployment.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Court in Fluharty v. Derwinski, 2 Vet. App. 409, 413 
(1992) directed the Board to consider the benefit-of-the-
doubt doctrine if the Board was unable to determine whether 
the appellant's unemployability was caused by his nonservice-
connected disabilities or by his service-connected 
disabilities.  In this case, the Board finds that it is with 
consideration of the benefit-of-the-doubt doctrine that the 
current award can be justified.   


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
regulations governing the payment of monetary benefits.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

